(Por la Corte, a propuesta del
Juez Asoeiado Sr. Travieso.)
Habiendo acordado esta corte, por resolución de fecha 17 de abril de 1936, reconsiderar la sentencia dictada en marzo 31 de 1936, por la que se revocó'la dictada por la Corte de Distrito de San Juan y en su lugar se dictó otra declarando sin lugar la demanda, sin especial condenación de costas; y habiendo celebrado una nueva vista del caso con asistencia e informes orales y escritos de ambas partes litigantes.
Examinados nuevamente los autos y resultando de ellos que las alteraciones hechas por los arrendatarios apelantes en la planta alta del edificio, se hicieron sin el conocimiento o consentimiento previo del arrendador, como lo estipula el contrato de arrendamiento.
Se ACUERDA modificar la sentencia apelada para que el demandante recobre de los demandados solamente las sumas gastadas por-dicho demandante para restaurar la planta alta del edificio, las que ascien-den a $312.88, más la suma de $69.93 por arrendamiento de dicha planta alta durante los veintiún días invertidos en hacer dichas re-paraciones, o sea un total de $382.81, sin especial condenación de costas.
Y así modificada, se confirma la sentencia apelada.
El Juez Asoeiado Sr. Córdova Dávila no intervino.